Title: Jonathan Shoemaker to Thomas Jefferson, [ca. 1 March 1810]
From: Shoemaker, Jonathan
To: Jefferson, Thomas


          
            
              Friend Jefferrson
               
                      
                        ca. 1 Mar. 1810 
            
             
		    we have not been able to get but very Little Flour off & that not untill this Morning & the Quantity so Small that I hardly think it worth wile to go on to Richmond after it, I will however make an Arangment with our factor to Pay Gibson & Jefferson on thy account 200$ by the middle of next weak 
		  
            
              Jonathan
                Shoemaker
          
          
            I have Sent 3 ℔ Butter
          
        